Citation Nr: 1419910	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  10-43 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Conn's syndrome with residuals from an adrenalectomy (referred to as either Conn's syndrome or hyperaldosteronism).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to September 1993; and from September 1993 to February 2001.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a videoconference hearing before the Board, which was scheduled for July 27, 2012.  However, the Veteran cancelled his request for hearing and did not indicate a desire for his hearing date to rescheduled.  Accordingly, the Board continued with its review of the appeal. 

This claim was previously before the Board in November 2013.  However, the Board, needing clarification of some medical records, referred the case for a medical expert opinion from the Veterans Health Administration (VHA).  The medical expert opinion was received by the Board in February 2014.  The Veteran was sent a copy of the opinion within the same month and given 60 days to respond by submitting additional evidence.  Absence a response from the Veteran, the Board noted that it would proceed with the appeal.  The 60-day appeal period has passed without any response from the Veteran.  Accordingly, the Board continued with its review and has made a decision in this case.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran had a history of elevated blood pressure levels consistent with hypertension in service.  

2.  Post-service, the Veteran was diagnosed with Conn's syndrome (clinically recognized as primary hyperaldosteronism), which required removal of his adrenal gland.  

3.  Based on a medical expert opinion from a VHA endocrinologist, hypertension is a manifestation of the diagnosed Conn's syndrome; it is more likely than not that the Conn's syndrome began in service as manifested by hypertension and low potassium levels.  


CONCLUSION OF LAW

The criteria for service connection for Conn's syndrome have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for primary hyperaldosteronism.  He developed a tumor on his left adrenal gland, which was later removed in 2007.  He asserts that this tumor developed as a result of uncontrolled high blood pressure levels during and after service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence showing: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be established on a presumptive basis for a chronic disease.  For the showing of chronic disease in service, such as Conn's syndrome which is contemplated under endocrinopathies, the disease must manifest to a compensable degree of 10 percent or more within one year of separation from service.  In other words, the manifestations of the disease must be sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If the claimed condition, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the present case, the evidence supports service connection on a presumptive basis for a showing of a chronic disease.  

In 2006, the Veteran was diagnosed with Conn's syndrome (clinically recognized as primary hyperaldosteronism), a disease causing the excess production of aldosterone due to the formation of a tumor on the outer part of the adrenal gland.  The Veteran had a tumor on the left adrenal gland identified by a 2007 MRI scan.  The disease was manifested by persistent hyperaldosteronism, low potassium levels (hypokalemia), elevated pH levels (metabolic alkalosis), and chronically elevated blood pressure levels.  After a series of conservative measures including prescription medications, treating physicians recommended removal of the tumor, which was removed in October 2007.  Since the procedure, the Veteran continues to have complications related to elevated blood pressure levels.   

In order to understand the development of Conn's syndrome, the Board sent the claims file for a medical opinion from an endocrinologist from the Veterans Health Administration (VHA).  According to the endocrinologist, hypertension is a manifestation of Conn's syndrome.  The Veteran had hypertension during service and for several years following service.  The RO service connected the Veteran's hypertension effective March 1, 2001 as 10 percent disabling.  Although the examiner opined that the Conn's syndrome does not account for all of the Veteran's hypertension, she also noted that it would be impossible to quantify the contribution of the Conn's syndrome to his hypertension.    

The endocrinologist also commented that some of the findings during and just after service were manifestations of primary hyperaldosteronism.  She noted that in 1995 (during service), laboratory testing showed low potassium, consistent with primary hyperaldosteronism.  Low potassium was also shown six months after his separation from service.  

Based on the hypertension and potassium levels shown during and shortly after service, the endocrinologist concluded it is more likely than not that the Veteran's 
Conn's syndrome (primary aldosteronism) developed during service.  Although there are other medical opinions unfavorable to the claim, the VHA opinion is the most reasoned, thorough medical opinion, and therefore the most probative.  Ultimately, the Board finds the evidence is at least in equipoise, and service connection is granted.  

As a full grant of the Veteran's claim, the Board finds a detailed discussion of VA's various duties to notify and assist is unnecessary.  Any potential failure of VA in fulfilling these duties is a result of harmless error.


ORDER

Service connection for Conn's syndrome (primary aldosteronism) is granted.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


